NO. 12-17-00068-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

                                                 §       APPEAL FROM THE
IN THE MATTER OF J.M.W.,
                                                 §       COUNTY COURT AT LAW NO. 3
A JUVENILE
                                                 §       SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellant, J.M.W., was adjudicated delinquent for aggravated robbery, and sentenced to
imprisonment for twenty-five years. He was sent to the Texas Youth Commission and later
transferred to the Texas Department of Criminal Justice – Institutional Division, where he is
currently incarcerated. Appellant has filed a petition for out of time appeal with this Court.
       However, only the court of criminal appeals has jurisdiction to grant an out of time
appeal. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see
also Kossie v. State, No. 01-16-00738-CR, 2017 WL 631842, at *1-2 (Tex. App.—Houston [1st
Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for publication) (dismissing for lack of
jurisdiction because appellant could not pursue out of time appeal without permission from court
of criminal appeals). Nor may an intermediate appellate court suspend the rules to alter the time
to perfect a civil appeal. In the Interest of R.B.M., 338 S.W.3d 755, 758 (Tex. App.—Houston
[14th Dist.] 2011, no pet.); see also Browne v. Going, No. 12-15-00199-CV, 2015 WL 5158941,
at *1 (Tex. App.—Tyler Sept. 2, 2015, no pet.) (mem. op.) (dismissing appeal for want of
jurisdiction because appellate court not authorized to extend time for filing notice of appeal
except as permitted by Rule of Civil Procedure 26.3). Accordingly, absent an order from the
court of criminal appeals granting Appellant permission to pursue an out of time appeal, this
Court lacks jurisdiction over Appellant’s appeal. We, therefore, dismiss Appellant’s petition for
want of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered March 15, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 15, 2017


                                         NO. 12-17-00068-CV


                         IN THE MATTER OF J.M.W., A JUVENILE


                            Appeal from the County Court at Law No. 3
                         of Smith County, Texas (Tr.Ct.No. 003-0433-00)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.